Citation Nr: 1719324	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-24 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for right leg injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1959 until May 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

On the July 2014 substantive appeal, the Veteran requested a videoconference. The Veteran subsequently withdrew his hearing request in October 2015 and November 2015.  38 C.F.R. § 20.702(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is necessary prior to appellate review.

The record indicates that there are outstanding VA treatment records.  Specifically, a May 2011 Report of General Information shows the Veteran reporting treatment at the VA facility in Gainesville about 11 years prior, Daytona beginning in 1999, and recently in Orlando.  The claims file does not contain the aforementioned treatment records.  Accordingly, on remand outstanding VA treatment records should be associated with the claims file.

With regard to the Veteran's increased rating claim for bilateral hearing loss, the Veteran was last examined for his hearing loss in November 2011.  On his July 2014 substantive appeal, the Veteran indicated that he cannot understand the television or people talking, and that he can only hear on certain telephones if the speaker is turned up high.  In his December 2014 correspondence, the Veteran indicated that his hearing is very bad.  As his condition may have worsened, on remand the Veteran should be afforded a new audiological examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records from June 1999 to present, including records from VA facilities in Gainesville, Daytona, and Orlando, Florida.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file should     be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

3.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




